Citation Nr: 0127249	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for pseudofolliculitis barbae, on appeal from the initial 
grant of service connection.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active service from November 1995 to November 
1999.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2001, it was remanded to the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO) for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and for an examination.  The 
case is now ready for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's pseudofolliculitis barbae has been 
manifested since his separation from service by no more than 
bumps and constant itching with intermittent exfoliation 
caused by scratching, and burning or bleeding caused by 
shaving.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no more, 
have been met for pseudofolliculitis barbae since the grant 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1- 4.14, 4.118, Diagnostic 
Codes 7806, 7814 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

This case was remanded in April 2001 so the RO could address 
the requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
While the case was in remand status, regulations were adopted 
implementing its provisions.  See 66 Fed. Reg. 45,620-32 (Aug 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326).

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is one for a higher evaluation, made through an appeal 
of an initial rating assigned.  Other than filing a timely 
notice of disagreement and a timely and adequate substantive 
appeal, there is no application form designated or required.

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  When the 
veteran filed his original claim for service connection in 
September 1999, he referred to his service medical records as 
the source of his treatment records.  When he filed his 
notice of disagreement in June 2000, the veteran referred to 
a nurse practitioner at the VA as the source of information 
pertaining to his disability.  Furthermore, he was advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement to a higher evaluation in the February 2000 
notice of the rating decision; the June 2000 statement of the 
case; the April 2001 Board remand; a June 2001 letter from 
the RO notifying him of pertinent provisions of the VCAA; and 
a September 2001 supplemental statement of the case.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained copies of the veteran's VA 
treatment records.  In the remand order, the RO was directed 
to request, in particular, a treatment record identified by 
the veteran from a nurse practitioner.  The veteran was asked 
to provide a release for her records and for all treatment 
records, and he provided a release for VA treatment records.  
The VA treatment records obtained include a May 31, 2000, 
treatment note from the nurse practitioner previously 
identified by the veteran.  It appears that all relevant 
evidence identified by the veteran has been associated with 
the file, and it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in January 2000 and August 2001.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  There is sufficient evidence of record to 
decide this claim.

The requirements of the VCAA and the implementing regulations 
have been substantially met by the RO in that VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Although the regulations were adopted before the 
case was transferred to the Board, and there is no evidence 
that the RO specifically addressed the new regulations before 
issuing the supplemental statement of the case (SSOC) in 
September 2001, there is no prejudice to the veteran in the 
Board's consideration of those regulations in the first 
instance.  The regulations merely reflect the provisions of 
the VCAA, which the RO did consider, and do not provide 
substantive rights beyond those provided in the VCAA, so 
consideration of them in the first instance by the Board is 
not prejudicial to the veteran.  Furthermore, the Board's 
decision herein is favorable to the veteran.  Another remand 
merely to consider the implementing regulations would serve 
no useful purpose, and further delay and further expending of 
VA's resources is not warranted.


II.  Factual Background

In September 1999, the veteran filed an initial claim of 
entitlement to service connection for various disorders, 
including what he termed "bumps on the face."

In January 2000, the veteran underwent a VA general medical 
examination for compensation purposes.  The report of that 
examination noted the veteran's complaints of having a 
problem with shaving, in that he used to get shaving bumps.  
It was noted that the veteran was on a profile not to shave, 
and only to trim the beard.  Examination of the beard showed 
inflammation of the follicles of the face.  The examiner's 
pertinent impression was shaving bumps, pseudofolliculitis.  
Dermatology consultation documented a history of 
pseudofolliculitis barbae over four years while in the 
military.  The report noted that the veteran was discharged 
in November 1999 and grew a beard, and as of the report had 
no active problem.  It was recommended that the veteran 
continue to wear a beard.

In February 2000, the RO issued a rating decision that, inter 
alia, granted service connection for pseudofolliculitis 
barbae, and assigned a 10 percent evaluation to that 
disorder, effective from November 27, 1999, the day following 
the date of the veteran's separation from service.  In June 
2000, the veteran filed a notice of disagreement with the 
evaluation assigned and ultimately perfected an appeal as to 
that issue.  

Pursuant to the Board's 2001 remand, the veteran underwent VA 
examination for skin disorders in August 2001.  The report of 
that examination noted by history that the veteran began 
having a skin problem when he started shaving every day in 
the military.  Basic training was said to represent the onset 
of the disability, and it was noted that the veteran got his 
first profile in 1996.  The examiner commented further that 
the disease had been constant.  The treatment noted was the 
avoidance of shaving, and the use of cocoa butter and 
hydrocortisone, without any side effects.  The symptoms were 
noted to be itching, burning, and bumps.  

The examination report noted the request made in the Board's 
remand for an accurate and full description of the veteran's 
pseudofolliculitis barbae. In that regard, the examiner noted 
the veteran's complaint that the condition itched all the 
time, especially at the neck area where the beard was.  The 
veteran reported using various shaving preparations 
prescribed by medics at Fort Campbell without any relief.  
The range of the area affected was three inches on either 
side of the neck where the beard was present, and the itching 
occurred mainly in these areas.  There was no exfoliation 
present, but the veteran stated that when he scratched a lot 
that the skin did peel at times.  There had been no pustular 
exudation, but when the veteran had to shave and the bumps 
were present, the bumps bled.  The veteran said he had 
constant itching of this area.  There were no extensive 
lesions or extensive exfoliation.  There was no ulceration, 
crusting or disfigurement present.  There did not appear to 
the examiner to be any systemic or nervous manifestations or 
exceptionally repugnant findings.  The veteran's complaints 
of symptomatology appeared to be in accord with the physical 
findings on examination.  The veteran was noted to have had a 
shaving profile off and on since 1996, and that he desired a 
permanent profile for his inactive reserve duty.  The 
examiner noted that the veteran's condition was chronic in 
nature, but it was much worse if he had to shave every day.  
It was stated that when he had to shave, it itched more, 
burned, and he had the bumps.  The bumps underneath his chin 
were said to be worse.  If the veteran scratched a lot, there 
was exfoliation.  He said he used cocoa butter and 
hydrocortisone, as well as avoiding shaving, for treatment.  
The veteran said he had the bumps all the time, and, when he 
shaved, the bumps bled.  The itching was constant and every 
day.  The hydrocortisone cream helped a little.  The veteran 
stated that the neck area had appeared darker than the rest 
of his face at times.  The examiner noted that the veteran's 
service medical records indicated that he had been treated 
with antifungal medicines before, but that the veteran stated 
that they did not help.  

Upon examination, the facial area was observed with a bright 
light.  The veteran had one-fourth inch of hair beard growth.  
The area with bumps was on the right side of the face, above 
the beard hairline, approximately one-inch long.  On either 
side of the neck area, there were raised papular areas three 
inches long, nonpustular, without signs and symptoms of 
infection.  There was no ulceration, exfoliation, or crusting 
noted.  There was no disfigurement, and no disfiguring scars 
present.  There were no associated systemic or nervous 
manifestations noted.  The diagnosis was "pseudofolliculitis 
barbae (shaving bumps), appears chronic in nature."

VA outpatient treatment records dated from January 2000 to 
April 2001 have been associated with the claims file.  They 
document that in May 2000, the veteran was seen for follow-up 
care pertaining to a compensation examination for pseudo-
folliculitis.  He reported severe folliculitis after shaving, 
and noted that he had last shaved on April 2, 2000.  
Following examination, the assessment was folliculitis.  The 
plan was to continue a "no shave profile."

In September 2001, the veteran submitted a statement in 
response to a supplemental statement of the case.  He stated 
that there was one thing left out, and explained that under 
the neck area where the shaving bumps are located there are 
areas that are darker than the rest of his skin.  He 
indicated that these areas are located around the bumps.  He 
also stated that he only shaves twice a month and two weeks a 
year for drill purposes, and other than that, he does not 
shave.  


III.  Analysis

The veteran claims that his service-connected 
pseudofolliculitis barbae is more severely disabling than 
currently evaluated.  He maintains that the condition is 
uncontrollable and productive of constant itching.  He states 
that he is essentially unable to shave, and that when he does 
the disability is exacerbated.  He also states that there is 
discoloration to his skin at the site of the disability in 
that it is darker.  

In general, disability evaluations are determined by the 
application of a schedule of ratings that represent, as far 
as can be practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Separate diagnostic codes identify the 
various disabilities.  In evaluating the claim for a higher 
initial evaluation, the Board compares the medical evidence 
of record with the criteria in the Schedule for Rating 
Disabilities.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).  Where there is a 
question of which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in the favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

This appeal being from the initial rating assigned to a 
disability upon awarding compensation, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
award of compensation rendered the February 2000 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations.

On remand, the RO specifically considered all the evidence of 
record in connection with the veteran's claim for a higher 
rating on appeal from the initial grant of service 
connection.  The RO having made that review, the Board may 
consider whether a staged rating is appropriate without any 
prejudice to the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 389 (1993).  

The veteran has a 10 percent schedular evaluation for his 
pseudofolliculitis barbae.  The Board has considered the 
veteran's argument as well as the other evidence of record, 
and, for the following reasons, concludes that the veteran's 
skin condition is more appropriately rated as 30 percent 
disabling at all times since the initial grant of service 
connection.

Tinea barbae (Diagnostic Code 7814) is to be evaluated as 
eczema under Diagnostic Code 7806.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7814 (2001).  Eczema which is 
productive of slight, if any, exfoliation, exudation or 
itching on a nonexposed or small area, is rated as 
noncompensable, while eczema producing exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, warrants a 10 percent rating.  Eczema with constant 
exudation or itching, extensive lesions or marked 
disfigurement warrants a 30 percent rating, while eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or which is exceptionally 
repugnant warrants a 50 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The veteran's pseudofolliculitis barbae is characterized by 
the veteran's complaints of bumps and constant itching.  He 
has intermittent exfoliation when he scratches, and the 
condition is exacerbated by shaving, which causes it to burn 
and sometimes bleed.  The areas affected is primarily the 
neck.  Significantly, the VA examiner who conducted the 
August 2001 skin examination stated that the veteran's 
complaints of symptomatology appeared to be in accord with 
the physical findings on examination.  Given that 
pseudofolliculitis barbae with constant itching under 
Diagnostic Code 7806 warrants a 30 percent evaluation, the 
record affords a basis for an increased evaluation to that 
extent.  

The record also shows that the veteran's complaints of 
constant itching have been associated with his 
pseudofolliculitis barbae since service.  Consequently, the 
30 percent disability rating for pseudofolliculitis barbae is 
warranted for the entire period from the effective date of 
service connection to the present without interim stages.  
Fenderson, 12 Vet. App. 119.

There is, however, no evidence of extensive exfoliation, 
exudation, extensive lesions, crusting, systemic or nervous 
manifestations, exceptionally repugnant findings, or 
disfigurement.  Accordingly, the preponderance of the 
evidence is against a higher rating than 30 percent under 
Diagnostic Code 7806.

Because the veteran's service-connected skin disorder is on 
his face and neck, the Board has considered whether it might 
be more appropriately evaluated under Diagnostic Code 7800, 
which is for rating disfiguring scars of the head, face or 
neck.  Slight disfiguring scars of the head, face or neck are 
evaluated as noncompensably disabling.  Moderate disfiguring 
scars of the head, face or neck are evaluated as 10 percent 
disabling.  Severe disfiguring scars of the head, face or 
neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, are evaluated as 
30 percent disabling.  Disfiguring scars of the head, face or 
neck which involve complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement are evaluated as 50 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  
The note following Diagnostic Code 7800 provides that where 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  Hwever, the U.S. 
Court of Appeals for Veterans Claims has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Disfigurement 
is a criterion for evaluation under both Diagnostic Code 7800 
and Diagnostic Code 7806.  Accordingly, the veteran may not 
receive separate ratings under those codes.  Furthermore, the 
competent medical evidence shows that the veteran's 
pseudofolliculitis barbae is not disfiguring.  Without 
disfigurement, Diagnostic Code 7800 is not for application.  
The darker color of the skin reported by the veteran in the 
area of the bumps is not a criterion for evaluating the 
disability as more disabling in the absence of disfigurement.

There is no basis for the assignment of a disability 
evaluation in excess of 30 percent under any applicable 
diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7806, 7814 (2001).  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).

Giving the veteran the benefit of any reasonable doubt, the 
Board finds that his pseudofolliculitis barbae is manifested 
by symptomatology more nearly approximating that necessary 
for a 30 percent disability evaluation, but the preponderance 
of the evidence is against the an evaluation in excess of 30 
percent for that disorder.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  Moreover, the condition has been no more than 30 
percent disabling since the effective date of service 
connection, and a higher "staged rating" since that date is 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

A 30 percent rating, and no more, is granted for 
pseudofolliculitis barbae, subject to the regulatory 
provisions governing payment of monetary awards.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

